Libbey, J.
The contention between the plaintiff and William Paine, claimant of the property, is whether the plaintiff is entitled to a judgment against the house described in his writ for the lien claimed by him.
The evidence reported fully establishes the following facts ; In March, 1884, one Chapin purchased the land known as the Cushman farm, in Monson, of Lucinda Cushman, paying her a part of the price agreed upon and taking a bond for a deed on the payment of the balance at times stipulated. It was understood between the parties that Chapin might take possession of the land, and sell it in lots for the erection of dwelling-houses. Afterwards in the spring of the same year, Chapin contracted with one Penny to sell him a part of the land and give him a deed when he made payment of the price as agreed. In the same season Penny, by parol agreement, sold a part of the land which he bought of Chapin to Paine, the claimant. It was understood between all the parties that the purchaser might build on the land as if it was his own; but there was no agreement or understanding between them that the buildings should be the personal property of the builder and might be moved off by him. It was the ordinary case of contract for the purchase of land with a bond for a deed the purchaser to have the right to enter into possession at once, and erect buildings.
In such case the buildings when erected and attached to the land become a part of the realty, and the legal title to them is in the owner of the land. Hemenway v. Cutler, 51 Maine, 407; Lapham v. Norton, 71 Maine, 83.
The plaintiff worked on the house for the defendant, Moore, who built it by contract for Paine, in the fall of 1884.
December 12, 1884, Chapin paid the balance of the purchase money and took a deed from Mrs. Cushman, and December 13, 1884, Chapin conveyed to Penny, who conveyed to Paine June 17, 1885.
The house was real estate and the plaintiff so claimed it when *558he filed his lien claim, January 1, 1885, in the office of the town clerk. After describing the buildings in language sufficient, if in a deed, to convey the house and land on which it stood, he says : "For which I claim a lien on said buildings and the land on which the same are situated.”
If the plaintiff had a lien for his work as he claims, as against Paine, it was on the house and lot, and to preserve and enforce it, the house and lot should have been attached as real estate ; but the officer did not return his attachment to the registry of deeds in the county, but returned it to the town clerk of Monson, as an attachment of personal property. For this reason the plaintiff cannot have judgment for his lien, and as this is fatal it is unnecessary to consider the other grounds of defence.

Judgment against Moore for the sum claimed. Judgment for lien on the house denied.

Peters, C. J., Walton, Danforth, Emery, Foster and Haskell, JJ., concurred.